
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 32
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2009
			Mrs. Capps (for
			 herself, Mr. Farr, and
			 Ms. Woolsey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  40th anniversary of the oil spill off the coast of Santa Barbara, California,
		  should be remembered as an ecological and economic disaster that triggered
		  major environmental legislation and helped launch the modern environmental
		  movement, and for other purposes.
	
	
		Whereas January 28, 2009, marks the 40th anniversary of an
			 oil spill at Union Oil Company’s Platform A, located six miles off the coast of
			 Santa Barbara, California;
		Whereas over 11 days, an estimated 3,000,000 gallons of
			 crude oil was released into the Pacific Ocean, creating an 800 square-mile
			 slick;
		Whereas incoming tides brought the oil to beaches from
			 Rincon Point to Goleta, damaging 35 miles of coastline, as well as all four of
			 the northern Channel Islands;
		Whereas the impact of the oil spill on marine wildlife was
			 disastrous, killing dozens of sea lions and dolphins;
		Whereas it has been estimated that approximately 9,000
			 birds died as the oil stripped their feathers of the natural waterproofing that
			 kept them afloat;
		Whereas multitudes of fish are believed to have been
			 killed, and many others fled the area, causing economic harm to the region’s
			 fishermen;
		Whereas a great number of gray whales migrating from the
			 Gulf of Alaska to their calving and breeding grounds in Baja, Mexico, were
			 forced to avoid the polluted Santa Barbara Channel, which is their main route
			 south;
		Whereas many consider the publicity surrounding the oil
			 spill to have been a major impetus to the modern environmental movement;
		Whereas following the oil spill, a broad environmental
			 grassroots movement was founded leading to the first Earth Day in November
			 1969;
		Whereas only days after the spill began, Get Oil Out! was
			 founded in Santa Barbara and collected 100,000 signatures on a petition banning
			 offshore oil drilling;
		Whereas the Environmental Defense Center in Santa Barbara
			 was founded and the first Environmental Studies program was started at the
			 University of California, Santa Barbara;
		Whereas the California Coastal Commission was created from
			 a statewide initiative to protect the State’s coastal areas, and the State
			 Lands Commission banned offshore drilling for 16 years;
		Whereas in the years following the oil spill, the State
			 and Federal governments enacted many environmental protection laws, including
			 the California Environmental Quality Act and the National Environmental Policy
			 Act of 1969, which led the way to the establishment of the Environmental
			 Protection Agency;
		Whereas Santa Barbara News-Press Editor Thomas Storke
			 said: Never in my long lifetime have I ever seen such an aroused
			 populace at the grassroots level. This oil pollution has done something I have
			 never seen before in Santa Barbara—it has united citizens of all political
			 persuasions in a truly nonpartisan cause.; and
		Whereas President Richard Nixon said: It is sad
			 that it was necessary that Santa Barbara should be the example that had to
			 bring it to the attention of the American people. What is involved is the use
			 of our resources of the sea and of the land in a more effective way and with
			 more concern for preserving the beauty and the natural resources that are so
			 important to any kind of society that we want for the future. The Santa Barbara
			 incident has frankly touched the conscience of the American people.:
			 Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the 40th
			 anniversary of the oil spill off the coast of Santa Barbara, California, should
			 be remembered as an ecological and economic disaster that triggered major
			 environmental legislation and helped launch the modern environmental movement;
			 and
			(2)this anniversary
			 is a timely reminder of the critical importance of moving our economy away from
			 its crippling dependence on fossil fuels and towards a clean, renewable energy
			 future.
			
